Citation Nr: 1624805	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a lower back injury, to include lumbar spine mild degenerative disk disease at L4-L5.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran has verified active duty service from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal of an August 2011 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida in which the RO denied the issue on appeal.  A timely Notice of Disagreement ("NOD") was received from the Veteran in October 2011.  After a Statement of the Case was issued in March 2013, the Veteran perfected his appeal in April 2013, via VA Form 9 substantive appeal. 

The Veteran's April 2013 substantive appeal reflects that he requested a Board hearing be scheduled in this matter.  See April 2013 VA Form 9; May 2013 VA 646.  However, after the hearing was scheduled in May 2016, the Veteran failed to appear.  38 C.F.R. § 20.704(e) (2015); see March 2016 and April 2016 notification letters; May 2016 memo to file that the Veteran failed to appear.    

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


FINDINGS OF FACT

1.  The evidence of record reveals that the Veteran suffered a mild lumbosacral strain in service. 

2.  The evidence of record reveals that the Veteran currently has a diagnosis of, among other things,	lumbar spine mild degenerative disk disease at L4-L5. 

3.  The preponderance of the evidence is against finding that the Veteran's lumbar spine mild degenerative disk disease at L4-L5 is related to service or with any injury or disease of service origin.


CONCLUSION OF LAW

A lower back disorder, to include lumbar spine mild degenerative disk disease at L4-L5, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim of entitlement to service connection for a lower back disorder, to include lumbar spine mild degenerative disk disease at L4-L5.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in February 2011 advised him as to what information or evidence was necessary to substantiate his service connection claim, his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The February 2011 VCAA letter was sent prior to the rating decision in August 2011.  Therefore, VA fulfilled its duty to notify. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issues have been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA treatment records and Social Security Administration records have been added to the record.  See, e.g., RO's requests for VA treatment records and records from the Social Security Administration in April 2015.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was afforded a VA medical examination in relation to his back disorder claim in April 2011.  The Board finds that the April 2011 VA examination report is adequate because it is based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claim.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection 

In an application received by the RO in January 2011, the Veteran sought service connection for, among other things, residuals from a lower back injury.  See January 2011 Application for Compensation, p. 1.  In the application, the Veteran stated that he injured his back in service and has continued to suffer "from the disability" since leaving service.  Id., p. 6.   He reported that he had been self-medicating his back condition since leaving service; and that he was not aware that he could be treated at the VA or submit a claim for compensation related to his back condition until recently.  Id.  
  
For reasons set forth below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163 (Fed Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  Degenerative disk disease is not listed as a chronic disease in 38 C.F.R. § 3.309(a).   
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the facts of this case, post-service medical evidence reveals that the Veteran has a current diagnosis of lumbar spine mild degenerative disk disease at L4-L5.  See VA spine examination report, p. 3.  In this regard, the Veteran was seen in February 2011 for complaints of back pain, tinnitus and hearing loss.  See February 2011 VA medical records.  At that time, he reported that he last saw a doctor fifteen (15) years ago.  In discussing his back, the Veteran stated that he had been experiencing low back pain for fifteen (15) years, pain that he had been self-medicating with over-the-counter medications.  Id.  He apparently did not recall injuring his back ("no injury recorded"), but indicated that he thought it was an injury in service in the field artillery.  Id.   He ultimately was diagnosed with low back pain.  Id.  Subsequent x-rays of the Veteran's lower spine were taken; and showed a narrowing of the disk space and mild scoliotic curvature to the right.  Id.  The Veteran was ultimately diagnosed by a VA examiner with lumbar spine mild degenerative disk disease at L4-L5.  See VA spine examination report, p. 3. 

A review of the Veteran's service treatment records shows that the Veteran was seen once for treatment for low back pain in January 1983.  See January 1983 service treatment records.  The records show that the Veteran injured his lower back while lifting a heavy object.  His treatment providers reported that he had limited range of motion, and tenderness to palpation.  The Veteran was subsequently diagnosed with mild lumbosacral strain with lumbosacral spasm and decreased forward flexion.  Id.  

Thus, the evidence shows that the Veteran strained his lower back in service and that he has a current diagnosis of lumbar degenerative disk disease.  The question that remains is whether the Veteran's injury in service is related to his current degenerative disk disease.  The Veteran believes his lower back strain in service caused his current degenerative disk disease, on the basis that he has not had any other injuries to his back since leaving service.  He also argues that the conditions are related because he has continued to suffer from pain and muscle spasms since leaving service.  See statement with the Veteran's November 2011 Notice of Disagreement. 

Turning to the question of whether the evidence supports a nexus between the Veteran's in-service injury and current diagnosis, the Board initially observes that the claims file contains numerous post-service medical records addressing treatment for the Veteran's lower back pain.  See VA medical records dated from February 2011 to February 2016; Social Security Administration records dated from November 2011 to August 2013.  However, a review of these records reveals that none of the Veteran's treating clinicians have related the Veteran's lower back pain or lumbar degenerative disk disease to service or any injury in service.  To the extent that the Veteran reports he had back pain in-service and post-service, he is competent.  However, the Veteran is not competent to connect his in-service or post-service symptomatology to his presently diagnosed lumbar spine degenerative disk disease since this is not a disorder that can be easily identified by a layperson.  

Other pertinent medical evidence in the claims file consists of a VA spine examination report dated in April 2011.  During his April 2011 VA examination, the VA examiner reviewed the Veteran's claims file and obtained his pertinent medical history.  She also reviewed the Veteran's post-service medical records and found that the records documented the Veteran's lower back pain treatment.  The examiner noted that the Veteran was seen on one occasion in service with low back pain after he lifted up something that was heavy.  She reported that the in-service assessment of the Veteran's injury was mild lumbosacral muscular strain.  The examiner opined that the Veteran's back strain resolved with no follow-ups or further complaints by the Veteran.  In this regard, she noted that by the time of his separation from service in June 1983, the Veteran signed a waiver for his separation physical exam, stating the examination was not necessary.  

After considering the above-referenced evidence and performing a physical examination on the Veteran, the April 2011 VA examiner diagnosed the Veteran with lumbar spine mild degenerative disk disease at L4-L5.  She opined that the Veteran's current degenerative disk disease was not related to the back strain the Veteran had in service.  In doing so, she stated that lumbosacral strains do not last for decades; and it was her opinion that the Veteran's back strain in service fully healed prior to the Veteran separating from service.  Thus, there was no relationship between this resolved strain from service and the Veteran's current diagnosis of degenerative disk disease.  In support of her opinion, the examiner also noted that according to statements made by the Veteran in February 2011, he had experienced low back pain for 15 years.  This statement indicated to the examiner that the onset of the Veteran's back pain occurred in approximately 1996, which was more than a decade after military service.  

The Veteran disagrees with the VA examiner's opinion.  He essentially states that the VA examiner is wrong in her opinion that his lumbosacral strain resolved during military service.  In doing so, he states that he injured his back numerous times in service as his military occupational specialty ("MOS") had him repetitively lifting 60 pound projectiles while assigned to field artillery.  He states that there were many times that he was injured, but that he did not go to sick call because going to sick call was frowned upon and he did not want to be perceived as a malingerer.  As such, he contends that he has continued suffering from the same disability (i.e., strain(s)) that occurred during his military service; and that this disability had worsened since leaving the service (i.e., developing into degenerative disk disease).  See statement with April 2013 VA form 9.  This current assertion is inconsistent with earlier statements made by the Veteran in 2011 that he did not recall injuring his back but suggested that he thought it was a single injury in service in the field artillery.  For these reasons, the Board cannot find this evidence probative and persuasive. 

Also, although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.   In Davidson, the U.S. Court of Appeals for the Federal Circuit ("Federal Circuit") drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

In this case, the Veteran is not competent to identify the medical condition of lumbar spine degenerative disk disease or opine that this disorder is related to the lumbosacral strain he had in service.  His current condition is one that is diagnosed by medical clinicians, who conduct physical examinations and take x-rays to determine whether or not a person has degenerative disk disease, based upon symptomatology reported by the patient.  In this instance, the earliest treatment records available indicate that the Veteran first sought treatment for his lower back pain, amongst other things, in 2011.  See February 2011 VA medical records.  At that time, he was physically examined and x-rays were taken that revealed he had a narrowing of the disk space of his spine and mild scoliotic curvature to the right.  Id.  He was diagnosed with low back pain.  Id.  It was not until his April 2011 VA examination that the Veteran was diagnosed with lumbar spine mild degenerative disk disease, a diagnosis the Veteran was not competent to make himself.  To the extent that the Veteran relies upon his own statements of continued back pain from the time he separated from service until he was diagnosed with degenerative disk disease, the Board finds his statements to be less persuasive and probative when viewed in the context of the medical evidence in this case.  In doing so, the Board does not dispute the competency of the Veteran's statements that he has experienced back pain over the years after service.  The Board simply concludes that the Veteran's post-service back pain and subsequent diagnosis of degenerative disk disease are not related to or a result of any incident in service. 

Thus, while the Veteran currently has lumbar spine degenerative disk disease, there is no favorable persuasive nexus evidence linking his disorder to his period of service.  Rather, the more competent and credible evidence of record indicates that there is no relationship between the Veteran's back strain in service and his currently diagnosed degenerative disk disease.  In light of the foregoing, the Board finds that service connection for the Veteran's lumbar spine degenerative disk disease at L4-L5 is not warranted.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's lower back disorder claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals from a lower back injury, to include lumbar spine mild degenerative disk disease at L4-L5, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


